               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:19 CR 28-2

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   )            ORDER
                                           )
RODNEY DEJUAN ALLISON                      )
                                           )
                 Defendant.                )
____________________________________       )

      This matter came before the Court for a hearing on an ex parte filing by

Defendant (Doc. 204). Assistant United States Attorney John Pritchard

appeared for the Government.        Attorney Sean Devereux appeared with

Defendant.

I.    Relevant Procedural Background

      A Bill of Indictment (Doc. 16) was filed on April 2, 2019, charging

Defendant and his codefendants with various drug and firearm offenses.

Defendant was arraigned on April 12, 2019 and the matter was scheduled for

trial beginning on June 25, 2019.

      Trial was later continued to the September 3, 2019 term. (Doc. 73).

      A Superseding Bill of Indictment (Doc. 86) was filed on August 7, 2019,

charging Defendant and his codefendants with various drug and firearm

offenses, including one additional count of unlawful possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). Defendant was arraigned on August 14, 2019.

                                       1
        Trial was continued to the term beginning on November 4, 2019. (Doc.

101).

        On November 1, 2019, Defendant entered a plea of guilty before the

undersigned to Count One of the Superseding Bill of Indictment. Defendant’s

plea was accepted by the presiding District Judge on November 18, 2019.

        A Presentence Investigation Report (“PSR”) (Doc. 180) was filed on

December 20, 2019. The Government filed its objection to the PSR on January

2, 2020.

        Defendant’s ex parte document was filed on February 5, 2020.1

        Defendant’s objections to the PSR were filed on February 18, 2020.

        Defendant’s sentencing has not yet been scheduled.

II.     Discussion and Order

        At the hearing, the Court first heard from defense counsel who, without

objection, provided the Court with a summary of time records from his firm.

The records show, in part, the dates of meetings and other communications

with Defendant. Defense counsel also noted that he and his firm have been

retained by Defendant and that he has not filed a motion to withdraw.

        As it appeared from a review of Defendant’s filing that information that

could be subject to the attorney-client privilege or otherwise confidential could



1A hearing on Defendant’s filing was postponed pending completion of a criminal trial
in state court in which defense counsel was involved.
                                         2
be disclosed in connection with the Court’s consideration of the matter, the

courtroom was closed and the record was sealed.

      The Court then heard further from defense counsel. Defendant was

likewise given an opportunity to address the Court and provide his view of the

relationship between Defendant and counsel.

      Following these discussions, the record was unsealed, and the courtroom

was reopened.

      From the information provided, it appears that there have been some

disagreements between defense counsel and Defendant. It is not clear,

however, that these disagreements, at least at this point, have resulted in a

total breakdown of communication.

      Further, while Defendant expressed some interest in having another

attorney represent him, it was not clear that he had informed defense counsel

that he wished to terminate their attorney-client relationship. As noted above,

defense counsel has not filed a motion to withdraw and, to the contrary,

expressed his willingness to remain in the case, believing that continued

representation by him and his firm to be in Defendant’s best interest.

      The undersigned does not conclude that the attorney-client relationship

between Defendant and defense counsel should be disturbed under these

circumstances.



                                       3
      Accordingly, to the extent Defendant’s filing constitutes an ex parte

request for an inquiry into the status of counsel, his request is GRANTED, and

such inquiry has been conducted.

      To the extent Defendant’s filing constitutes an ex parte request for any

other type of relief, his request is not in compliance with Local Criminal Rule

47.1(g) as Defendant continues to be represented by counsel and has not

formally waived the right to counsel. Accordingly, such request is DENIED.

      Defendant and defense counsel are encouraged to attempt to work

through any disagreements that may exist between them. If those efforts are

unsuccessful, defense counsel remains free to file any appropriate motion,

including a motion to withdraw should Defendant terminate their attorney-

client relationship. The Court, however, declines to take further action with

regard to defense counsel’s representation of Defendant at this time.

      It is so ordered.


                          Signed: February 20, 2020




                                           4
